UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4072


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RODNEY PALMER,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:10-cr-00280-DCN-1)


Submitted:   October 9, 2012                 Decided:   October 17, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant.    William
N. Nettles, United States Attorney, Susan Z. Hitt, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodney Palmer appeals his conviction after a guilty

plea to using and carrying a firearm during and in relation to a

drug trafficking crime and a crime of violence, in violation of

18 U.S.C. § 924(c)(1)(A) (2006).                       On appeal, Palmer contends

that   the    district       court    impermissibly           participated         in    plea

negotiations     by    initiating         plea    discussions,         advising      Palmer

that he would be better off pleading guilty, suggesting he would

receive a life sentence if he went to trial, and commenting

favorably on the Government’s evidence.                        Palmer also contends

that the district court erred in denying his motion to withdraw

his guilty plea because the court’s participation in the plea

negotiations rendered his plea involuntary.                     We affirm.

             Rule     11(c)(1)       of     the     Federal     Rules        of    Criminal

Procedure “governs guilty pleas and clearly prohibits a court

from   participating         in    plea   negotiations.”             United       States   v.

Bradley, 455 F.3d 452, 460 (4th Cir. 2006).                      Because this issue

was    not   raised        below,    review       is    for    plain    error,          United

States v.    Martinez,        277    F.3d    517,      525    (4th   Cir.     2002),       and

Palmer    must      show    that    any     errors      affected       his    substantial

rights.      United States v. Massenburg, 564 F.3d 337, 343 (4th

Cir. 2009).      After reviewing the record and briefs, we conclude

that the district court did not impermissibly participate in

plea negotiations.           The court’s comments at the pretrial status

                                             2
hearing cannot be construed as coercing Palmer into pleading

guilty; rather, they were all made in the context of evaluating

whether to relieve Palmer’s second court-appointed counsel and

to    warn   Palmer    not      to   take   his    decision       to    replace       court-

appointed     counsel      lightly.         Furthermore,         Palmer’s    contention

that the court coerced him into pleading guilty is belied by his

entering into the plea agreement four months after the status

hearing and acknowledging in his plea colloquy that he was not

coerced into pleading guilty.               See Fields v. Attorney Gen., 956

F.2d 1290, 1299 (4th Cir. 1992) (holding that, “[a]bsent clear

and convincing evidence to the contrary, a defendant is bound by

the    representations          he    makes       under        oath    during     a     plea

colloquy”).

             Turning       to   Palmer’s      motion      to    withdraw    his       guilty

plea, we review the district court’s denial of the motion for

abuse of discretion.             United States v. Ubakanma, 215 F.3d 421,

424 (4th Cir. 2000).            A defendant bears the burden of “show[ing]

a fair and just reason” for the withdrawal of his guilty plea.

Fed.    R.   Crim.    P.     11(d)(2)(B).          Having       determined      that    the

district court here did not impermissibly participate in the

plea negotiations, we also conclude that the court’s failure to

inform Palmer he could persist in his plea of not guilty, see

Fed. R. Crim. P. 11(b)(1)(B), did not affect his substantial

rights, that Palmer did not credibly assert his legal innocence,

                                            3
and    that   Palmer    had     close    assistance      of    competent        counsel.

Thus, the district court did not abuse its discretion in denying

Palmer’s      motion    to    withdraw     his   guilty       plea.       See     United

States v.     Moore,    931   F.2d      245,   248   (4th     Cir.    1991)     (listing

factors for court to consider in evaluating motion to withdraw

guilty plea); see also United States v. Sparks, 67 F.3d 1145,

1154 (4th Cir. 1995) (holding that first, second, and fourth

Moore factors are most significant).

              Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral    argument      because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           4